Mr. Justice Gabbert
delivered the opinion of the court:
The ruling and judgment of the trial court was clearly erroneous. The testimony as to what was meant by the expression, “throw out,” should not have been admitted. The statute speaks for itself. Its whole tenor and purpose is directed against train-wrecking, and as applied to the facts of this case, a willful and malicious displacement of a switch in any manner, with the intention of causing a train, ■or any part of it, to leave the track upon which it is running, is a violation of its provisions. The instruction should have been given.

Ruling and Judgment of the District Court Held Erroneous.

Mr. Justice Musser and Mr. Justice Hill concur.